Citation Nr: 1038913	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-38 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1982 
to October 1985, and from March 2003 to May 2004.  Further, the 
record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In this decision the RO granted service connection 
for PTSD and assigned a 10 percent rating effective May 11, 2004.   
Thereafter, in August 2008, the RO increased the rating to 50 
percent, effective May 11, 2004.  The Veteran provided testimony 
at a hearing before the undersigned Veterans Law Judge in 
September 2008.  A transcript of this hearing has been associated 
with the Veteran's VA claims folder.

In February 2009, the Board, among other actions, denied an 
initial rating in excess of 50 percent for the Veteran's PTSD.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (CAVC) to the extent it 
denied a rating in excess of 50 percent for PTSD.  Pursuant to a 
joint motion to vacate and remand filed by the parties in 
December 2009, the CAVC issued an order in December 2009 vacating 
that portion of the Board's February 2009 decision that denied an 
initial rating in excess of 50 percent for PTSD and remanding the 
matter back to the Board.  Thus, the matter is once again before 
the Board.  As a side note, the Board would like to note that 
there were several service connection issues that the Board 
addressed in February 2009 and remanded to the RO/AMC for further 
development.  These issues are not presently before the Board and 
remain pending at the RO/AMC. 

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

The reasons of the joint motion to remand filed by the parties in 
December 2009 are twofold.  First, the parties agreed that 
consideration should be given to the question of whether the 
appellant's PTSD disability warrants referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  In a 
recent case, the CAVC clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.    

Second, the parties agreed that consideration was warranted with 
respect to entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the Veteran's service-
connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the CAVC held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The CAVC further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  

The parties filing the joint motion relied on the appellant's 
statements and well as other evidence of record, to include 
records from the Social Security Administration, to find that the 
appellant's claim of entitlement to an initial rating in excess 
of 50 percent for PTSD warranted consideration of an 
extraschedular rating as well as a TDIU.  The Board, in turn, 
finds that prior to making an informed decision in this matter, 
the case must be remanded to the RO for further action as is 
noted below.  

In specific regard to the TDIU aspect of this claim, it appears 
from the evidence that a claim for a TDIU is already being 
developed under separate cover.  This is evident from evidence 
contained in a temporary folder showing that the appellant filed 
a claim for a TDIU due to his PTSD in July 2009, and that the RO 
issued the appellant a letter in December 2009 informing him that 
his claim for individual unemployability was being worked on.  
Accordingly, the RO should reconcile this fact with the present 
remand request and take the appropriate action with respect to 
resolving this aspect of the appeal.  

Based on the foregoing, the case is REMANDED to the RO for the 
following action:

1.  Send the appellant a VCAA compliant 
notice letter that informs him of the 
evidence necessary to substantiate his 
claim for a higher initial rating for 
PTSD, including the criteria necessary 
to establish an extraschedular rating 
and TDIU.  In addition, the appellant 
should be informed of the evidence he is 
responsible for obtaining and the 
evidence VA will attempt to obtain on 
his behalf. 

2.  Ask the appellant to identify any 
relevant medical records, private or VA, 
regarding his PTSD and its effect on his 
employability that have not already been 
obtained.  Following the procedures set 
forth in 38 C.F.R. § 3.159, the RO 
should obtain copies of pertinent 
records from all identified treatment 
sources.

3.  Afford the appellant a VA 
examination to evaluate his 
employability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination, and 
the examiner should acknowledge in the 
examination report that the claims 
folder was reviewed.  The examiner 
should specifically offer an opinion as 
to the effect of the appellant's PTSD on 
his employability, to include an opinion 
addressing whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the appellant's 
service-connected PTSD (without regard 
to age or nonservice-connected 
disabilities) renders him unable to 
obtain and retain gainful employment.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in the report.

4.  Thereafter, the RO should 
readjudicate the appellant's initial 
increased rating claim for PTSD, to 
specifically include entitlement to an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b) and TDIU, on the basis of all 
evidence of record and all applicable 
laws and regulations.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC), which includes a 
summary of additional evidence 
submitted, and any additional applicable 
laws and regulations.  The SSOC must 
provide reasons and bases for the 
decision(s) reached.  Thereafter, the 
appellant and his representative should 
be given the opportunity to respond 
before forwarding the case to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

